Opinion by
Judge Cofer:
If, as contended by the appellant’s counsel, the order of arrest has been discharged, the mere expression of opinion by the quárterly court, that the plaintiff in that action had reasonable grounds to believe that the defendant was about to go out of the state, and that the plaintiff was entitled to the relief sought for in order of arrest, would amount to nothing. But the language of the judgment is that the-defendant be released and discharged from arrest, and not that the *585order of arrest be discharged. The judgment does not show why or upon what grounds the defendant was released, and we cannot assume that the intention was thereby to discharge the order of arrest, and especially in view of the opinion expressed in the same judgment that the plaintiff was entitled to the relief sought in warrant of arrest

R. M. & W. O. Bradley, for appellant.


Granville Pearl, for appellee. .

It does not matter that the order may have been sued out maliciously and without probable cause; unless it has been discharged and the proceeding thereby terminated in the defendant’s favor, he cannot sustain an action for malicious prosecution or false imprisonment. Spring & Stepp v. Besore, 12 B. Mon. 551.
Judgment affirmed.